United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SUPPLY CENTER, Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1236
Issued: November 6, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 23, 2013 appellant filed a timely appeal of a March 20, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP), finding that appellant’s request for
reconsideration was untimely and failed to show clear evidence of error. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the March 20, 2013 decision. The Board does not have jurisdiction over a
decision on the merits of the claim.2
ISSUE
The issue is whether OWCP properly determined appellant’s application for
reconsideration was untimely and failed to show clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

The last merit decision was an OWCP decision dated January 12, 2012 finding appellant was entitled to a
schedule award for a 40 percent binaural hearing loss. A claimant has 180 days to file an appeal with the Board for
OWCP decisions issued on or after November 19, 2008. 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On February 18, 2010 appellant, then a 67-year-old retired mason, filed an occupational
claim (Form CA-2) alleging that he sustained hearing loss as a result of his federal employment.
He indicated that he first became aware of an employment-related hearing loss in February 1983.
OWCP referred appellant for a second opinion examination by Dr. Barry Baron, a Boardcertified otolaryngologist.
In a report dated August 8, 2010, Dr. Baron opined that appellant had bilateral
sensorineural hearing loss causally related to noise exposure in federal employment. On
August 16, 2010 OWCP accepted bilateral sensorineural hearing loss and bilateral tinnitus. In a
report dated July 27, 2011, an OWCP medical adviser opined that appellant had a 40 percent
binaural hearing loss based on a July 27, 2010 audiogram performed for Dr. Baron. The medical
adviser noted that appellant had not worked at the employing establishment since 1991, and he
requested additional employing establishment audiograms but none were available.3
By decision dated January 12, 2012, OWCP issued a schedule award for a 40 percent
binaural hearing loss. The period of the award was 80 weeks from July 27, 2010.
In a letter dated August 27, 2012, addressed to both OWCP and appellant’s congressional
representative, appellant indicated that he was requesting copies of all medical records from his
federal employment. Appellant stated that the date of injury was reported as February 1, 1983,
but he had only been compensated from July 27, 2010. He stated that he was in the process of
filing a reconsideration request to be compensated from “the date in which the current award was
issued.”
In a letter dated January 25, 2013 and received by OWCP on February 11, 2013,
appellant requested reconsideration of his claim. He stated that hearing loss was first detected in
employing establishment physical examinations in the 1980’s and he had made several
unsuccessful attempts to get these records.
By decision dated March 20, 2013, OWCP denied the reconsideration request on the
grounds it was untimely filed and failed to show clear evidence of error.
LEGAL PRECEDENT
FECA provides that OWCP may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision.4 The
employee shall exercise this right through a request to the district Office. The request, along
with the supporting statements and evidence, is called the “application for reconsideration.”5

3

The record does contain audiograms dated November 15, 1982, August 18, 1983, June 19, 1984, July 24, 1985
and June 27, 1986.
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.605.

2

According to 5 U.S.C. § 8128(a), a claimant is not entitled to a review of an OWCP
decision as a matter of right.6 This section vests OWCP with discretionary authority to
determine whether it will review an award for or against compensation.7 OWCP, through
regulations, has imposed limitations on the exercise of its discretionary authority under 5 U.S.C.
§ 8128(a) of FECA.8 As one such limitation, 20 C.F.R. § 10.607 provides that an application for
reconsideration must be received within one year of the date of OWCP’s decision for which
review is sought. OWCP will consider an untimely application only if the application
demonstrates clear evidence of error on the part of OWCP in its most recent merit decision. The
evidence must be positive, precise and explicit and must manifest on its face that OWCP
committed an error.9
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.10 Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to
establish clear evidence of error.11 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.12 The Board makes an independent
determination as to whether a claimant has submitted clear evidence of error on the part of
OWCP.13
ANALYSIS
In the present case, OWCP issued a schedule award decision dated January 12, 2012. By
letter dated August 27, 2012, appellant indicated that he was seeking additional medical reports
from the employing establishment during the period he worked, and he intended to file a
reconsideration request. He did not, however, request reconsideration until a letter received by

6

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

7

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
8

5 U.S.C. §§ 8101-8193.

9

D.O., Docket No. 08-1057 (issued June 23, 2009); Robert F. Stone, 57 ECAB 292 (2005).

10

Annie L. Billingsley, 50 ECAB 210 (1998).

11

Jimmy L. Day, 48 ECAB 652 (1997).

12

Id.

13

Thankamma Mathews, 44 ECAB 765 (1993).

3

OWCP on February 11, 2013.14 Since this is more than one year after the January 12, 2012
decision, it is untimely filed.15
As an untimely reconsideration request, the issue is whether appellant has demonstrated
clear evidence of error. In his January 25, 2013 letter, appellant did not provide a specific
argument as to error on the January 12, 2012 OWCP decision. He noted only that he was
seeking employing establishment medical reports from the 1980’s with respect to hearing loss.
To the extent that appellant is arguing that the period of schedule award did not reflect the period
of his actual hearing loss, there was no clear evidence of error. It is well established that a
schedule award begins at the date of maximum medical improvement.16 The medical evidence
determines the date of maximum medical improvement and the degree of impairment,17 and the
number of weeks of compensation is determined by 5 U.S.C. § 8107(c). Complete binaural
hearing loss is 200 weeks of compensation, and appellant was paid 80 weeks (40 percent of 200)
from July 27, 2010, the date of the most recent audiogram.
The evidence is not sufficient to raise a substantial question as to the correctness of
OWCP’s decision. As appellant did not establish clear evidence of error, OWCP properly denied
merit review.
On appeal, appellant indicated that he was submitting medical evidence that documented
his hearing loss, stating that it shows his hearing loss began in 1982. The Board notes that the
medical evidence submitted appeared to be copies of the employing establishment audiograms
previously of record. To the extent that any new evidence was submitted, the Board cannot review
new evidence on appeal.18 As noted above, the period of the schedule award is not determined by
the date an impairment began, but by the date of maximum medical improvement. If appellant
believes his employment-related hearing loss has worsened, he may at any time seek an increased
schedule award based on new and relevant medical evidence.
CONCLUSION
The Board finds that appellant’s application for reconsideration was untimely and failed
to show clear evidence of error.
14

According to 20 C.F.R. § 10.607, the application for reconsideration must be received within one year of
OWCP’s decision. OWCP procedures provide that, for decisions after August 28, 2011, the date received is the
received date in the Integrated Federal Employees’ Compensation System (iFECS). Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (October 2011).
15

While a claimant may at any time seek an increased schedule award based on new and relevant evidence
regarding a worsening of his condition, (see Linda T. Brown, 51 ECAB 115 (1999)), in this case appellant did not
submit evidence as to a current impairment but sought reconsideration of the January 12, 2012 OWCP decision.
16

Adela Hernandez-Piris, 35 ECAB 839 (1984); James T. Rogers, 33 ECAB 347 (1981).

17

Under FECA the degree of permanent impairment is determined by application of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.
18

20 C.F.R. § 501.2(c)(1) provides the Board’s review of a case is limited to evidence that was before OWCP at
the time of its final decision.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 20, 2013 is affirmed.
Issued: November 6, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

